Citation Nr: 0826243	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

There is no verified service for the appellant.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant 
entitlement to VA benefits.  The appellant reported for a 
scheduled hearing at the RO in November 2005 but instead had 
an informal hearing conference.

FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met. 38 
U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1, 3.40, 3.41 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to VA compensation 
benefits.  He asserts that he had qualifying active service 
from September 1941 to April 1946.  In support of his claim, 
he submitted copies of Affidavits for Philippine Army 
Personnel signed by fellow serviceman and himself attesting 
to his service in the Philippine Army (USAFFE), including 
service in a guerilla unit.  He also submitted other records 
from the Philippine Army, which reflect recognized guerilla 
service for himself, and records from the Philippine Veterans 
Affairs Office showing he had entitlement to veteran's 
benefits under the laws of the Republic of the Philippines.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes. 38 C.F.R. §§ 
3.40, 3.41.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code. 38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203(c).  Findings by the 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997).

In September 2005, the National Personnel Records Center 
(NPRC) reported that the appellant had no recognized guerilla 
service, nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States.  
The appellant submitted a copy of his baptism record in March 
2006 and indicated that he used an alias while he was in 
service.  The RO made another request with the NPRC using the 
alias and the NPRC reported in April 2006 that no change was 
warranted.

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  The documents from the Philippine Army and 
Philippine Veterans Affairs Office and the affidavits 
submitted by the appellant fail to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as they 
are not official documents of the appropriate United States 
service department, but rather documents from the Philippine 
Government.  As such, those documents may not be accepted by 
the Board as verification of service for the purpose of 
determining eligibility for VA benefits.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  This verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for 
an applicant who believes there is a reason to dispute the 
report of the service department or the content of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Recognition of service by the Philippine Government, 
although sufficient for entitlement to benefits from that 
Government, is not sufficient for benefits administered by 
VA.  This Department is bound to follow the certifications by 
the service departments with jurisdiction over United States 
military records.

Based upon the record in this case, the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The appellant may not, 
therefore, be considered a veteran for the purpose of 
establishing basic eligibility for VA benefits.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding on VA, the Board's review is limited to interpreting 
the pertinent law and regulations.


ORDER

Legal entitlement to VA benefits is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


